Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply and terminal disclaimer filed January 21, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mark L. Hayman on April 15, 2021.

Examiner’s Amendments to the Claims:
Please amend Claims 158, 175, 178, and 179 as follows:
158. (Currently Amended) A method for treating a subject having an inflammatory condition associated with intravascular accumulation of extracellular DNA, the method comprising administering a polynucleotide encoding a DNase enzyme having at least 90% sequence identity to SEQ ID NO: 1 (DNase 1) and/or a polynucleotide encoding a DNase enzyme having at least 90% sequence identity to SEQ ID NO: 2 (DNase 1-like 3) to said subject, wherein the polynucleotide is expressed in the liver of said subject

In Claim 178, please replace “claim 177” with – claim 158 --.
In Claim 179, please replace “claim 177” with – claim 158 --.

Examiner’s Amendments to the Specification:
	At page 21, line 32, please replace “http:// “ with --- on the world wide web at ---.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656